PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re application of 
Zevi SCHWAB
Application No. 15/343,213
Filed: November 04, 2016
Attorney Docket No. Schwab_002
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:




This is a decision on the request for refund filed July 21, 2021.  

The request for refund is Dismissed.

Petitioner request a waiver and a refund of the petition to revive fee submitted July 16, 2021, pursuant to the Cares Act Relief.

The petition fee is not refundable.  The CARES Act Relief required the petition to revive and a COVID-19 statement of delay to be filed by July 31, 2020, to be eligible for the fee waiver.1  In this case, a petition to revive was filed July 16, 2021.

In view of the above, the request for refund cannot be granted.

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231.  


	
/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions



    
        
            
    

    
        1 See June 2020 Update CARES Act